Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The amended Secondary Cell Group (SCG) failure information limitation is interpreted to be  (S-RLF); radio link failure (RLF) in the SCG  as disclosed in [0046 originally-filed Specification] and Figure 5. 

    PNG
    media_image1.png
    516
    800
    media_image1.png
    Greyscale

Figure 5
The Specification provides no other plausible interpretation.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-057948, JP 2017-068900 filed on Mar 23 and 30, 2017 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is direct towards the UE maintaining (retaining) SCG information to reduce excessive repeated release and configuration of the SCG [0102 Specification]. 
Worrall (US 2017/0181216) teaches similar ideas but not in the context of LTE Release-12 [0010 Specification] and interpretation of the amended claims. 


Kim (US 2018/0278357),  Wu (US patent 10,873,985) similarly teaches, however, post effective filing date of Instant.
Instant subject matter also contained in application 16/637,610 from Applicant abandoned within 3 months of this office action.

Allowable Subject Matter
Claims 11, 13-25 renumbered as claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415